         Case 1:15-cv-07433-LAP Document 1040 Filed 03/30/20 Page 1 of 1




                                                     March 30, 2020

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

               Re:     Giuffre v. Maxwell, 15 Civ. 07433 (LAP)

Dear Judge Preska:

        We write on behalf of a non-party, John Doe, in response to the parties’ submissions,
dated March 26, 2020 (DE 1037; DE 1038), and in advance of the conference scheduled for
March 31, 2020, see Order, dated Mar. 30, 2020, DE 1039, at 1; those submissions regarded
additional changes to the protocol for notification of non-parties of the potential unsealing of
certain filed documents. Non-party John Doe concurs with the modifications proposed by the
defendant, for the reasons set forth in her submissions. See Defendant’s Letter dated Mar. 26,
2020, DE 1037, at 1-2.

       We respectfully propose one additional change to the protocol. In light of the
extraordinary challenges, logistical and otherwise, presented by the ongoing
coronavirus/COVID-19 pandemic – as have been formally recognized by this District, see, e.g.,
In Re: Coronavirus/COVID-19, 20-mc-00173 (S.D.N.Y.) – we submit that it is necessary and
appropriate to provide at least non-parties with additional accommodations to meet the deadlines
and requirements presently provided for under the protocol.

        To that end, we propose the following: that paragraph 2(c) be revised to provide 30 days
(rather than 14 days) for non-parties to submit a request for excerpts; that the first sentence of
paragraph 2(f) be revised to reflect the same 30-day deadline; and that paragraph 2(d) be
similarly revised to provide 30 days (rather than 14 days) for non-parties to submit an objection
to unsealing/unredacting and 14 days (rather than 7 days) for non-parties to file a reply in support
of their position.

                                                     Respectfully Submitted,
                                                     KRIEGER KIM & LEWIN LLP


                                                By: _________________________
                                                    Nicholas J. Lewin
                                                    Paul M. Krieger

cc (by ECF): All counsel of record
